DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 16, the disclosure does not provide enough information for any person of ordinary skill in the art to make or use the loop of wire to remove the cover without undue experimentation. The amount of directions provided by the inventor only pertains to inserting the wire into the gap without further explaining what happens afterwards. Therefore, undue experimentation would be required by any person skilled in the art to practice the full scope of the claim. See MPEP 2164.01(a) and 2164.08.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 20160031490) in view of Kentley et al. (US 20170126810) and Nishimura (US 5816640).
Regarding claim 1, Lawrence discloses a lockout assembly (Lawrence, Fig. 3-4) for a vehicle (Lawrence, abstract), the lockout assembly comprising: 
a base unit (Lawrence, Fig. 4, bottom wall 140 and side wall shown in annotated Fig. 4 below) having a first section (Lawrence, bottom wall 140 in Fig. 4) and a second section (Lawrence, sidewall in annotated Fig. 4), the first section extending across the second section and having one or more slots (Lawrence, 160 and 176 in Fig. 4) therein, the second section including a sidewall adapted to be received within a latching mechanism receptacle (Lawrence, 138 in Fig. 4) in a cabin (Lawrence, Fig. 1) of the vehicle, the base unit configured to be fixedly secured within the latching mechanism receptacle (Lawrence, Fig. 4 and paragraph 0034, base unit made up the receptacle); 
a cover (Lawrence, 150 in Fig. 3) having a first side (Lawrence, 154 in Fig. 3) and a second side (Lawrence, 162 in Fig. 5) opposite the first side, the first side providing a continuous surface (Lawrence, Fig. 2-3) to cover an opening of the latching mechanism receptacle, the second side including one or more projections (Lawrence, 180/164 in Fig. 5) removably coupled to the one or more slots of the base unit (Lawrence, paragraph 0036); 


    PNG
    media_image1.png
    454
    527
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 4 from Lawrence
Regarding claim 10, Lawrence discloses part of the lockout assembly of claim 1, wherein the second side of the cover further includes one or more reinforcement elements (Lawrence, see annotated Fig. 5).
Regarding claim 11, Lawrence discloses part of the lockout assembly of claim 10, wherein a given one of the reinforcement elements is integrally formed with at least one of the projections (Lawrence, see annotated Fig. 5).

    PNG
    media_image2.png
    262
    652
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 5 from Lawrence
Regarding claim 13, Lawrence discloses part of the lockout assembly of claim 1, wherein, when the cover is covering the latching mechanism receptacle, the cover provides a gap (Lawrence, see annotated Fig. 9) between a perimeter of the cover and an inner edge of the latching mechanism receptacle.

    PNG
    media_image3.png
    294
    557
    media_image3.png
    Greyscale

Figure 3 Annotated Fig. 9 from Lawrence
Regarding claim 14, Lawrence discloses part of the lockout assembly of claim 1, wherein the cover includes a receptacle (Lawrence, paragraph 0002, notch) arranged along an edge thereof, the receptacle being adapted to receive a tool (Lawrence, paragraph 0002, pry tool such as screw driver) for removal of the cover from the base unit.

Regarding claim 19, Lawrence discloses a vehicle, the vehicle including: part of the lockout assembly of claim 1; and the latching mechanism receptacle having the latching mechanism (Lawrence, 122 and 124 in Fig. 4) therein, the latching mechanism being configured to release a lock (Lawrence, paragraph 0033).
Regarding claim 20, Lawrence discloses part of the vehicle in claim 19, wherein the latching mechanism receptacle includes a slot (Lawrence, paragraph 0002, notch) arranged along an edge thereof, the slot being adapted to receive a tool (Lawrence, paragraph 0002, pry tool such as screw driver) for removal of the cover from the base unit.
One of ordinary skill in the art would have understood that the lid with notch in Lawrence paragraph 0002 and the cover in Lawrence Fig. 3 as have similar functions. Since both are covers, it would have been obvious to substitute one known cover for another cover, as it would have yielded predictable results to one of ordinary skill in the art.
Lawrence fails to disclose an autonomous driving mode and one or more seats of the vehicle cannot be folded down as recited in claim 1 and 19; a gap of no more than 3.0 mm as recited in claim 13; and a kit as recited in claim 15.
Kentley teaches a vehicle having autonomous driving mode (Kentley, abstract).
Kentley is considered to be analogous art because it is in the same field of vehicle with seats as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Lawrence to incorporate the teachings of Kentley and install the lockout assembly in a vehicle with autonomous driving mode. Doing so allows passengers in the autonomous vehicle to open a trunk (Lawrence, paragraph 0033).

Nishimura is considered to be analogous art because it is in the same field of vehicle with seats as Lawrence and Kentley. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by Lawrence and Kentley to incorporate the teachings of Nishimura and replace the lock in Lawrence with the lock in Nishimura such that the lock now controls the folding of seats. Doing so provides additional space for cargo that does fit in the trunk and allows access to the trunk within the passenger compartment (Nishimura, abstract).
The combination of Lawrence, Kentley, and Nishimura discloses the claimed invention in claim 13 except for a gap of no more than 3.0 mm. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to determine a gap range of no more than 3.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955), see MPEP 2144.05 I.
The recitation of a kit in claim 15 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951), see MPEP 2111.02.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, and Nishimura as applied to claim 1 above, and further in view of Hou et al. (CN 108544991), hereinafter Hou.
Regarding claim 2, the combination of Lawrence, Kentley, and Nishimura teaches the lockout assembly of claim 1, but fails to teach a fastener, wherein: the sidewall of the second section of the base 
However, Hou teaches a fastener (Hou, bolt in paragraph 0047), wherein: the sidewall of the second section of the base unit includes a through hole (Hou, holes in 16 in Fig. 4), and the fastener is adapted to fixedly secured the base unit within the latching mechanism receptacle via the through hole and corresponding engagement with a sidewall of the latching mechanism receptacle (Hou, paragraph 0047).
Hou is considered to be analogous art because it is in the same field of vehicle locks as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, and Nishimura to incorporate the teachings of Hou and have base unit a separate part screw to the body panel. Doing so allows the base unit to be removable when there are needs to access the interior or to replace the second portion.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, Nishimura, and Hou as applied to claim 2 above, and further in view of Giugliano et al. (US 7188392), hereinafter Giugliano.
Regarding claim 3, the combination of Lawrence, Kentley, Nishimura, and Hou teaches the lockout assembly of claim 2.
Regarding claim 4, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 3.
Regarding claim 5, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 4.

Regarding claim 7, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 4.
Regarding claim 8, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 7.
Regarding claim 9, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 3.
The combination of Lawrence, Kentley, Nishimura, and Hou fails to teach one or more clip members and their structures as recited in claims 3-9.
However, Giugliano teaches one or more clip members (Giugliano, Fig. 1) each at least partly received within a corresponding one of the one or more slots (Giugliano, Fig. 4B shows clip member in a slot) of the first section of the base unit; wherein each of the one or more projections are received by corresponding ones of the one or more clip members (Giugliano, Fig. 4B). Each clip member includes: a receptacle area (Giugliano, 19 in Fig. 1B) adapted to receive a corresponding one of the one or more projections; and one or more pairs of opposing first arm members (Giugliano, 36a and 36b in Fig. 1B) arranged within the receptacle area, the one or more pairs of opposing first arm members adapted to grip the corresponding projection (Giugliano, Fig. 4A). The one or more pairs of opposing first arm members comprise spring elements (Giugliano, 20a and 20b in Fig. 1B). Each pair of the one or more pairs of opposing first arm members are offset with respect to one another (Giugliano, Fig. 1A). A set of opposing second arm members (Giugliano, Fig. 1B, 20a and 20b) configured to secure the clip member to the base unit. The set of opposing second arm members are arranged external to the receptacle area (Giugliano, Fig. 1B). Each clip member at least partly extends above a top surface of the first section of the base unit (Giugliano, Fig. 4B, 18a above top surface) and at least partly extends below a bottom 
Giugliano is considered to be analogous art because it is in the same field of fastening mechanism in vehicles as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, Nishimura, and Hou to incorporate the teachings of Giugliano and use the clip member between the projections and the slots. Doing so provides high lever/angle pulling force (Giugliano, abstract) such that the lid is more secured and unlikely to open accidentally.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, and Nishimura as applied to claim 1 above, and further in view of Terauchi et al. (CN 107031695), hereinafter Terauchi.
Regarding claim 12, the combination of Lawrence, Kentley, and Nishimura teaches the lockout assembly of claim 1, but fails to teach the second side of the cover further includes an identifier to indicate which latching mechanism of the vehicle is to be covered.
However, Terauchi teaches an identifier to indicate which side a part needs to be installed (Terauchi, paragraph 0051).
Terauchi is considered to be analogous art because it is in the same field of vehicle as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, and Nishimura to incorporate the teachings of Terauchi and have identifier to indicate where the cover goes. Doing so provides guidance doing installation.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, and Nishimura as applied to claim 15 above, and further in view of Wolff (US 4176989).
Regarding claim 17, the combination of Lawrence, Kentley, and Nishimura teaches the kit of claim 15.
Regarding claim 18, the combination of Lawrence, Kentley, and Nishimura teaches part of the kit of claim 17.
The combination of Lawrence, Kentley, and Nishimura fails to teach a removable drill jig, wherein: the removable drill jig includes a guide member arranged to align a drill bit with a predetermined location along a sidewall of the latching mechanism receptacle as recited in claim 17, and the removable drill jig further includes a handle for insertion and removal of the drill jig into the latching mechanism receptacle as recited in claim 18.
However, Wolff teaches a removable drill jig (Wolff, Fig. 1-3), wherein: the removable drill jig includes a guide member (Wolff, 5 in Fig. 3) arranged to align a drill bit with a predetermined location along a sidewall of the latching mechanism receptacle, and the removable drill jig further includes a handle (Wolff, 9 in Fig. 1) for insertion and removal of the drill jig into the latching mechanism receptacle.
Wolff is considered to be analogous art because it is in the same field of fastening device as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit as taught by the combination of Lawrence, Kentley, and Nishimura to incorporate the teachings of Wolff and have a drill jig in the kit. Doing so provides guidance when drilling is needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose locking devices in vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612       

/JASON S MORROW/              Primary Examiner, Art Unit 3612